Exhibit 10.1 CONSULTING AGREEMENT CONSULTING AGREEMENT dated as of September 14, 2016 (the “Agreement”) by and between Earnest Ortega, an individual (the “Consultant”) and Towerstream Corporation, a Delaware corporation (the “Company”). WHEREAS, the Company desires to engage Consultant to provide certain services related to sales and marketing and Consultant is willing to be engaged by the Company and to provide such services, on the terms and conditions set forth below; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, the receipt and sufficiency of which are hereby acknowledged, the Company and Consultant agree as follows: 1.
